Citation Nr: 1748912	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 8, 2015, and to a rating in excess of 70 percent thereafter.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).

3. Entitlement to service connection for a lower back condition.

4. Entitlement to service connection for a disability of the eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, in a June 2010 decision, the RO granted service connection for PTSD, rated 30 percent, effective May 6, 2009 (date of claim); and denied service connection for disabilities of the lower back and the eyes.  In a May 2015 decision, the RO granted a 70 percent rating for PTSD, effective April 8, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's TDIU claim was filed at the invitation of VA after the Veteran stated he was unemployed due to his service connected PTSD at the April 2015 VA examination.  Consequently, the Board finds that this matter is appropriately before the Board, because a TDIU claim is a part of an increased rating claim when it is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for disabilities of the lower back and the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown during the appeal period.

2. The competent evidence reasonably establishes that the Veteran's service-connected PTSD is of such nature and severity as to preclude him from securing or maintaining substantially gainful employment from February 28, 2013.


CONCLUSIONS OF LAW

1. For the entirety of the appeal period, the Veteran's PTSD has met the criteria for a 70 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The schedular requirements for TDIU are met, and a TDIU rating is warranted from February 28, 2013, but no earlier. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 (2016).

With respect to the Veteran's claim, he has not asserted that there is any notice deficiency in this case.  This is an appeal from a decision that made an initial grant of service connection, assigned an effective date, and initial rating.  Thus, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning "downstream" issues.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran received the required notice in a letter dated June 2009 that included information regarding effective dates and how VA determines appropriate ratings.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's military personnel records and service treatment records have been obtained and are associated with the file.  The Veteran has not alerted VA to the existence of any non-VA post-service treatment records relevant to the Veteran's claim, and a request for records from Social Security Administration (SSA) resulted in a negative response.

The Veteran was also provided with VA examinations in March 2010 and April 2015.  The Board finds that these examinations were adequate because they were based on a review of the Veteran's claims file, a history elicited from the Veteran, and contain sufficient detail regarding the Veteran's condition to adequately rate the Veteran's condition.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of the VA examinations obtained in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).







II. Increased Rating for PTSD

A. Legal Criteria

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations provide that all mental health conditions are rated under the same General Rating for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's service-connected PTSD is rated 30 percent prior to April 8, 2015, and 70 percent from that date.  The relevant portions of the General Rating for Mental Disorders pertaining to an increased rating claim for a mental disorder are set forth below.

VA regulations provide that a mental disorder is assigned a 30 percent disability rating where the disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id. at 19.

B. Rating in Excess of 30 Percent Prior to April 8, 2015.

The Veteran's claim for PTSD was received in May 2009.  The Veteran did not include a description of his symptoms on this form.

Letters submitted by the Veteran's parents in June 2009 document significant changes in the Veteran's personality since his return from deployment in Iraq.  The Veteran's father stated that the Veteran thought and acted differently since his return, and that sometimes he could not understand his son any longer.  He described his son as having a very different way of thinking and an aggressive and harsh demeanor.  The Veteran's mother also described a shift in the Veteran's personality.  She described him as fearful, extremely reactive to loud noises (such as fireworks), and indicated that there had been instances of physical violence.

The Veteran's wife stated that she married the Veteran in May 2008, and had known him since August 2005.  She described him as having a significant anger problem and becoming extremely irate over minor events.  She described him as becoming so angry that he would throw things, or damage property, such as her vehicle's steering wheel, because he punched it in anger, and described her fear that the Veteran's temper would destroy their marriage.

In his notice of disagreement, the Veteran stated that he had developed a problem controlling his anger since he returned from Iraq.  He stated that he would hurt people verbally and argue with his family.  Similarly, in a statement submitted along with his substantive appeal, the Veteran described his serious anger problem that affected his relationship with his family and friends.  He also stated that he had been both verbally and physically aggressive with his wife.  The Veteran also indicated that he was having memory problems, forgetting payment dates, his purpose for entering a room, important medical appointments for his child, and requests from his wife.

The Veteran's treatment record for his mental health condition is somewhat sporadic.  However, this is accounted for by the fact that the Veteran appears to have been somewhat skeptical of both psychotropic medications and psychotherapy, as described in an October 2012 VA treatment note.  By the time of the April 2015 VA examination, the Veteran was not in treatment.

VA treatment records from July 2009 record that the Veteran reported sleeping well, eating well, getting along well at home, and denied acute depressive or anxious symptomatology.  However, they also record that the Veteran indicated he was not the same as he had been before he was sent to Iraq.  He reported frequent nightmares related to his wartime experience, recurrent intrusive thoughts, avoiding thoughts or discussion of those exerpiences, and being detached from others.  He also reported irritability or outbursts of anger, difficulty concentrating, hypervigilance, an exaggerated startle response, and lack of control over his anger.  The provider noted that the Veteran exhibited a restricted range of emotions, but otherwise did not note any mental health symptoms during the interview.

The only VA examination that the Veteran received prior to April 8, 2015 occurred in March 2010.  At that time, the Veteran was working for his father as a roofer and planning to attend junior college the following fall.  He was married and expecting his first child with his wife, but reported no close friends or other socializing.  The Veteran described symptoms of anger, social isolation, and restless sleep.  He indicated that the symptoms were constant and affected his daily functioning resulting in a lack of socializing.  He had no legal problems after service, attended community college for two years, and had had the job as a roofer for between 4 and 5 years.  At the time of the March 2010 VA examination, he reported fair working relationships with his supervisor and coworkers.  He had not lost any time from work.  He also reported good relationships with his family and wife.  However, he found himself unable to engage socially with others because he would "get into it with people."

On examination in March 2010, the Veteran indicated depressed mood occurring approximately 2-3 times per month for about a day at each occurrence.  The Veteran's impulse control was impaired, and he reported unprovoked irritability and periods of violence that affected his mood by increasing anger.  The Veteran demonstrated impaired attention and focus, and the Veteran reported difficulty focusing on his studies.  The Veteran had panic attacks less than once a week, and they manifested symptoms of racing heart, sweating, and desire to flee.  The Veteran was suspicious, distrusted everyone, and was constantly watching others.  The Veteran had occasional delusional history, including thinking people were following him.  No delusions were observed during the examination.  The Veteran reported hallucinations, including believing that his name was being called when no one was there.  No hallucinations were noted during the examination.  The Veteran also reported obsessional rituals revolving around cleaning and anxiety if items were not in their appropriate location.  However these obsessional rituals were not severe enough to interfere with routine activities.

At the March 2010 VA examination, the Veteran's thought processes were appropriate, and he was able to understand directions.  No slowness of thought or confusion was documented.  His judgment did not appear impaired during the actual examination.  His abstract thinking was normal.  His memory was within normal limits, and he did not have suicidal or homicidal ideation.

The March 2010 VA examiner assessed the Veteran as having psychiatric symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior.  The examiner also specifically noted that the Veteran did not socialize, had no friends, and had tense relationships with his coworkers as a result of his PTSD.

In a March 2010 VA treatment record, the Veteran was noted to be working as a mechanic.

A January 2012 VA treatment record documents that the Veteran reported the sensation that he was being followed.  He denied any suicidal or homicidal ideation, but was assessed as having worsening PTSD.

A February 2012 VA treatment record documents that the Veteran felt edgy and paranoid.  He described himself as being quick tempered and had lost several jobs because of his temper.  He described walking off a roofing job after getting into an argument.  At the time this treatment note was made, the Veteran had obtained a new job at an air conditioning company.  The Veteran reported nightmares and intrusive thoughts or memories that were constant.  The Veteran avoided all mention or reminders of his military experiences.  The Veteran reported no close friends and expressed fatalism about forming friendships, saying "What's the point? They're going to die anyway."  The Veteran reported being easily irritated, outbursts of anger, exaggerated startle response, and difficulty concentrating.  The Veteran felt guilty, but denied any suicidal or homicidal ideation or rumination on death.  The Veteran worried excessively, had difficulty relaxing, carried tension in his muscles, and had difficulty sleeping.  Similar to his report in his substantive appeal, the Veteran also reported problems with his memory, forgetting requests or instructions from his wife.

At an April 2012 VA treatment visit, the Veteran reported constant intrusive thoughts.  He also reported nightmares, physiological distress and reactivity.  He continued to avoid discussion or reminder of his time in the military.  He demonstrated emotional numbing and a foreshortened sense of the future.  The Veteran was easily angered or irritated, and he reported difficulty falling and staying asleep.  The Veteran continued to report an exaggerated startle response.  The provider indicated that the Veteran's thought process appeared to be generally logical, goal directed, and appropriate to the situation.  The provider also assessed the Veteran as having a normal intellectual function and grossly intact memory and concentration.  The Veteran continued to deny suicidal or homicidal ideation.

The Veteran reported similar symptoms and received a similar assessment at a VA treatment visit in June 2012.

In October 2012, the Veteran was briefly seen for his mental health symptoms.  The Veteran reported anger, hypervigilance, and irritability.  The provider noted that the Veteran manifested a constricted range of emotions, but otherwise did not make a note of any additional symptoms being manifested during the Veteran's treatment visit.  The Veteran does not appear to have sought or received further mental health treatment since this October 2012 visit with the exception of the April 2015 VA examination.

At the April 2015 VA examination, the Veteran reported that he had only had one job after his active service, doing air conditioning work.  He reported that this job had ended badly.  Information subsequently received from his employer partially confirmed this report.  The Veteran's former employer's records indicate that the Veteran quit on February 28, 2013.

Based on this evidence, the Board finds that the Veteran's condition most closely approximates an occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130.  The statements submitted by the Veteran, his wife, his parents, and the report of the March 2010 VA examiner all discuss impaired impulse control, particularly unprovoked anger with periods of violence.  The Veteran's mother's letter, especially, makes reference to physical violence.  The Veteran himself discussed being so angry that he would become both verbally and physically aggressive with his wife, and the Veteran's wife's letter documents such intense anger that the Veteran would throw things and damage pieces of her property.  The Veteran's temperament appears to have had an extremely adverse effect on the Veteran's social and professional life.  He described walking off at least one job that he had held for a significant period of time due to an outburst of temper.  The Board finds that this episode demonstrates that the Veteran had begun to manifest a difficulty adapting to stressful circumstances including work or a work like setting.  The Veteran also consistently reported being generally isolated from anyone outside of his family, which the Board finds evidences an inability to establish and maintain effective relationships.

The Board has considered whether the Veteran's condition manifests as a total occupational and social impairment necessitating a 100 percent rating.  38 C.F.R. § 4.130.  The Veteran appears to have maintained relationships with his mother, father, wife, and embarked on fatherhood during this period.  At least throughout the time period documented by his VA treatment records, the Veteran appears to have generally maintained employment, even if he has taken actions that would severely affect his employment at times as a result of his PTSD symptoms.  The evidence of record also does not indicate that the Veteran's thought processes or ability to communicate were grossly impaired.  While the Veteran did report experiences that were characterized as delusions or hallucinations, these events were assessed as occasional by the VA examiner and not persistent as required by the criteria for a 100 percent disability rating.  See id.  There is no indication from the record that the Veteran has lost the ability to take care of himself, perform his activities of daily living, or neglects his personal hygiene.  The Veteran recounts memory loss for payment dates, appointments, and instructions from his wife, etc., however, the Board finds that this is memory loss of a much lower order than the memory loss of the Veteran's own name, name of close relatives, or his own occupation described by the criteria for a 100 percent rating.  Id.

Consequently, the Board finds that the evidence of record supports a 70 percent disability rating, but no higher, for PTSD prior to April 8, 2015.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Rating in Excess of 70 Percent From April 8, 2015.

The only evidence regarding the status of the Veteran's PTSD during this period comes from the April 2015 VA examination.  At this examination, the Veteran reported problems falling and staying asleep, nightmares, flashbacks, reactivity to loud noises, anger, irritation, low frustration tolerance, memory problems, difficulty concentrating, hypervigilance, and an increased startle response.  He had limited social support and avoided crowds and social settings.  He endorsed emotional blunting, difficulties relating to others, lingering guilt, self-blame, suspiciousness and anxiety.  The Veteran also endorsed symptoms of depression including low self-esteem, difficulty making decisions, a tendency to second guess decisions, low motivation, fatigue, increased isolation, increased eating, decreased night time sleeping and increased day time sleeping, and increased irritation.  The Veteran endorsed past suicidal ideation, but indicated that he would not actually carry out a suicide because of his daughter.  He denied any present suicidal ideation during the examination.  He also endorsed homicidal ideation without a specific target, plan, or intent.

The Veteran remained married at the time of this examination. The Veteran described this as a good relationship that was adversely affected by his mental health.  The Veteran no longer got along well with his parents, and did not like to go see them.  He also reported that he no longer saw much of his siblings.  The Veteran did not want to treat his condition with medication, and felt he was adversely affected by counseling because it brought back memories.  The Veteran described himself as having one job after his service, doing air conditioning work.  He reported being a supervisor, and that the job did not work out well.  He admitted that he had an anger problem, did not get along with the people he worked with, and was now unemployed.

The examiner noted symptoms including depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss for names, directions, and recent events; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, such as work or a work like setting; and inability to establish and maintain effective relationships.  The Veteran was well-groomed and casually dressed during the examination and was assessed as competent to handle his finances.

The examiner assessed the Veteran's condition as manifesting with occupational and social impairment with reduced reliability and productivity.  This is the description of a 50 percent rating.  38 C.F.R. § 4.130.  The examiner also indicated that the Veteran would likely benefit from participating in treatment for his PTSD symptoms, and from individual and educational interventions.  The Veteran expressed an interest in participating in these types of opportunities.  The examiner assessed the Veteran as having a "fair to good" prognosis if the Veteran participated in appropriate treatment.

Based on this evidence, the Board finds that the Veteran's PTSD during the period from April 8, 2015 is appropriately rated 70 percent disabling and manifests as occupational and social impairment with deficiencies in most areas.  The Board observes that the Veteran's condition appears to be similar in the two periods under review.  The Veteran's condition primarily manifests as periods of uncontrolled anger, along with hypervigilance, an exaggerated startle response, and memory problems.  In particular, the Veteran's anger appears to have caused him to cease working as of February 28, 2013.  However, despite this, the Veteran does not appear to have manifested a total occupational and social impairment.

Most significantly, the Veteran appears to have maintained a relationship with his wife that he describes as good.  Based on his statements regarding the relationship in the VA examination, he also appears to think logically and clear headedly about the consequences that his mental health condition could have on the relationship.  The record does not reflect that the Veteran's thought processes or ability to communicate are grossly impaired.  The Veteran once again did not manifest persistent delusions or hallucinations.  While the Veteran reported suicidal ideation at some point in the past, the Veteran denied any contemporaneously with the examination, and certainly denied any active intent to carry it out.  The Veteran appears to be able to perform his activities of daily living, manifested concern about the consequences of his actions for his daughter, and the examiner documented that his personal hygiene was appropriate at the time of the examination.  While the Veteran reported memory loss, the Veteran's memory loss was for names, directions, and recent events and not the more significant memory loss noted on the 100 percent criteria for the Veteran's own name, the names of close relatives, or his own occupation. Id.

The Board observes that the Veteran endorsed homicidal ideation at the April 2015 examination.  This is not a symptom accounted for by rating criteria.  However, the Board finds that this is a symptom that falls between similar symptoms described in the 70 and 100 percent criteria.  Specifically, the Board notes that homicidal ideation seems to be a somewhat greater symptom than unprovoked irritability with periods of violence, and a lesser symptom than a persistent danger of hurting himself or others.  38 C.F.R. § 4.130.  In this case, the Board finds that the Veteran's reports of homicidal ideation are more consistent with the 70 percent rating criteria because the Veteran's homicidal ideation did not include a particular target, plan, or active intent.

Viewing the evidence as a whole, the Board finds that the evidence does not support a finding of total occupational and social impairment.  While the Veteran has withdrawn from his occupation due to his temper, the Veteran has also maintained important social relationships with his wife and his daughter.  This fact indicates to the Board that the Veteran's occupational and social impairments, while certainly severe, are less than total.  The Board has also carefully compared the Veteran's symptoms to the symptoms that VA regulations indicate are representative of the 100 percent criteria.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  However, the Veteran's symptoms, as described above, are not as similar to those symptoms as they are to the symptoms representative of a 70 percent rating.

Consequently, the Board finds that the evidence of record does not support a disability rating in excess of 70 percent for PTSD from April 8, 2015.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


III. TDIU

At the April 2015 VA examination, the Veteran stated that he was unemployed and appeared to draw a connection between the circumstances of his unemployment and his PTSD symptoms, particularly his inability to get along with people.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence of record supports granting the Veteran's claim of entitlement to TDIU as of February 28, 2013.  A review of the record shows that the Veteran currently meets the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).  The Veteran's PTSD is rated 70 percent disabling, more than the 60 percent disability rating required when TDIU is based on a single service-connected disability.  Id.  Similarly, the Board finds that the evidence demonstrates that the Veteran's PTSD symptoms, in particular his irritability, difficulty controlling his temper, and his inability to get along with people in a work setting have led him to be unemployed since February 28, 2013.  According to the March 2010 VA examination, the Veteran worked with his father as a roofer, and had worked there for approximately 4 or 5 years.  However, by February 2012, the Veteran reported that he was so angry, argumentative, and quick tempered, and that he had lost "several jobs."  He also reported that he had simply walked off his roofing job in anger after getting into an argument.  Despite this, the Veteran appears to have found other work, outside of his family, with an air conditioning company.  However, his employer's records indicate that he quit that job on February 28, 2013.  At the April 2015 VA examination, the Veteran briefly described the circumstances of the termination of this job.  The Veteran explained that he had been a supervisor, that he found himself unable to get along with people, and that working there had not worked out.  As of the April 2015 VA examination, the Veteran was unemployed.

The record reflects that the Veteran was unable to maintain employment outside of his family and while working for his father, in a situation where, presumably, the Veteran would have been afforded much greater understanding and leeway due to his condition.  Based on this evidence, and resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the Veteran's PTSD symptoms have manifested with such intense anger and irritability that the Veteran is effectively unable to maintain substantially gainful employment once he has obtained it.  38 C.F.R. § 4.16.  The evidence reflects that the Veteran was able to work, and in fact did work, until February 28, 2013.  Therefore, based on the evidence of record the Board finds that the Veteran's service-connected PTSD rendered him unable to work beginning on the last day of his employment.


ORDER

A 70 percent disability rating is granted for PTSD prior to April 8, 2015, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 70 percent for PTSD is denied from April 8, 2015.

A TDIU rating is granted, effective February 28, 2013, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds that a remand is required before a final adjudication of the Veteran's claims for service connection for his lower back and eye conditions can be accomplished.
With regard to the Veteran's lower back condition, the Veteran indicates that he has felt pain and stiffness in his lower back.  While the Veteran's service treatment records do not appear to demonstrate a diagnosis or treatment for a lower back condition, the Veteran states that he began to feel this pain shortly after he left the service and his VA treatment records document lower back pain and stiff muscles as a continuing concern during his treatment.  According to a March 2010 VA treatment record, the Veteran's spine was x-rayed in July 2009 and revealed no abnormalities.  However, the Veteran explained that he believes that his injury is not in the bones, but in the muscles or other soft tissues. See Notice of Disagreement.  Consequently, the Board finds that this matter should be remanded for an examination to determine the nature, severity, and etiology of any lower back condition that the Veteran may have.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that the evidence of record indicates that the Veteran was deployed to Ramadi, Iraq, which is within the Southwest Asia Theater of operations, and now complains of muscle pain.  Consequently, the Board also finds that the Veteran's examination should include an evaluation to determine whether the Veteran's symptoms are attributable to an undiagnosed or medically unexplained chronic multisymptom illness attributable to his service in Iraq.  38 C.F.R. § 3.317 (2016).

Similarly, the Veteran reports that he began to experience eye discomfort and blurry vision after his return from Iraq.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  While the Veteran's service treatment records do not contain a record of a diagnosed or treated eye condition, the Veteran explained that he served in Iraq so close to the end of his period of active service that he did not have an opportunity to be evaluated or establish care for this condition.  Consequently, the Board finds that this matter should also be remanded to determine the nature, etiology, and severity of any eye condition that may explain the symptoms reported by the Veteran.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated to the claims file that are relevant to the claims on appeal.

2. After the above records development is complete, arrange for the Veteran to be examined by an appropriate examiner or examiners to determine the nature, severity, and etiology of the Veteran's lower back and eye conditions.  The Veteran's claims file (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

For each claimed condition (lower back and eye conditions), state whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred in or caused by the Veteran's service.  The examination should also include all appropriate development to guide raters in determining whether the muscle pains reported by the Veteran, or any other relevant symptoms, are attributable to an undiagnosed or medically unexplained chronic multisymptom illness associated with the Veteran's service in Iraq.  The examiner should provide a complete rationale for each opinion provided.

3. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


